Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to the Pre-Appeal Brief Conference decision on 02/14/2022.  Claims 1, 3-8, 10-11, 13-16 and 18-22 are presented for examination and based on current examiner’s amendment claims 1, 3, 6-8, 11, 13, 16 and 21-22, renumbered as 1-10 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney David Gaskey (Reg. No. 37,139).

The application has been amended as follows:	

Replace previous claims with the following amended claims:

Claims: 
1.	(Currently Amended)  A fuel cell power plant, comprising:
	a cell stack assembly including a plurality of fuel cells configured to generate electricity based on an electrochemical reaction;
	a capacitor;
	a plurality of inverters; and
at least one controller that is configured to control the plurality of inverters in a first mode and a second mode, 
	the first mode including the cell stack assembly associated with a first one of the inverters, the cell stack assembly and the first one of the inverters providing real power to a load external to the fuel cell power plant, wherein the first mode includes the capacitor associated with at least one of the plurality of inverters, and wherein the first mode further includes the capacitor providing supplemental power output from the fuel cell power plant to the load when there is an increase in a load demand on the fuel cell power plant, and 
the second mode including at least a second one of the inverters associated with the capacitor, the second one of the inverters and the capacitor selectively providing reactive power to a grid external to the fuel cell power plant and selectively receiving reactive power from the grid, wherein the reactive power of the second mode is the only power output from the fuel cell power plant that is external to the fuel cell power plant in the second mode, wherein the capacitor and the second one of the inverters are the only source of the reactive power supplied by the fuel cell power plant to the grid external to the fuel cell power plant in the second mode, wherein the capacitor is charged by the reactive power received from the grid in the second mode, wherein the second mode includes at least one of the inverters and the cell stack assembly configured for providing power to at least one other component of the fuel cell power plant, and wherein the controller controls at least one switch to isolate power output of the cell stack assembly from the reactive power output of the second mode.

2.	(Cancelled)

3.	(Currently Amended)  The fuel cell power plant of claim 1, wherein more than one of the plurality of inverters is associated with the capacitor in the second mode.

4-5.	(Cancelled)  

6.	(Original)  The fuel cell power plant of claim 1, wherein the real power is a low voltage power less than or equal to 600 kilowatts.

7.	(Currently Amended)  The fuel cell power plant of claim 1, comprising
a DC bus between the cell stack assembly and the plurality of inverters; and
wherein the controller selectively controls the at least one switch to couple the cell stack assembly, the capacitor, and selected ones of the plurality of inverters respectively to the DC bus.

8.	(Currently Amended)  The fuel cell power plant of claim 1, comprising
	an output configured to be coupled to the load external to the fuel cell power plant;
an AC bus between the plurality of inverters and the output; and
wherein plurality of inverters to the output.

9-10.	(Cancelled)  

11.	(Currently Amended)  A method of operating a fuel cell power plant including a cell stack assembly, a capacitor, and a plurality of inverters, the method comprising:
controlling the plurality of inverters in a first mode and a second mode;
using the cell stack assembly and a first one 
providing supplemental power output from the fuel cell power plant to the load using the capacitor and at least one of the plurality of inverters associated with the capacitor in the first mode when there is an increase in a load demand on the fuel cell power plant;  
using the capacitor and at least a second one of the inverters for selectively providing reactive power to a grid external to the fuel cell power plant in the second mode, wherein the reactive power of the second mode is the only power output from the fuel cell power plant that is external to the fuel cell power plant in the second mode, wherein the capacitor and the second one of the inverters are the only source of the reactive power supplied by the fuel cell power plant external to the fuel cell power plant in the second mode; 
using the capacitor and at least the second one of the inverters for selectively receiving reactive power from the grid external to the fuel cell power plant in the second mode;
charging the capacitor using the reactive power received from the grid in the second mode;
using the cell stack assembly and at least one of the inverters for providing power to at least one other component of the fuel cell power plant in the second mode; and
controlling at least one switch to isolate power output of the cell stack assembly from the reactive power output of the second mode.

12.	(Cancelled)

13.	(Currently Amended)  The method of claim 11, wherein more than one of the plurality of inverters is associated with the capacitor in the second mode.

14-15.	(Cancelled)  

16.	(Original)  The method of claim 11, wherein the real power is a low voltage power less than or equal to 600 kilowatts.

17-20.	(Cancelled)  

21.	(Previously Presented) The fuel cell power plant of claim 1, wherein the cell stack assembly is not used for providing any electrical output external to the fuel cell power plant in the second mode. 

22.	(Previously Presented) The method of claim 11, wherein the cell stack assembly is not used for providing any electrical output external to the fuel cell power plant in the second mode. 
Reasons for allowance
4.	Claims 1, 3, 6-8, 11, 13, 16 and 21-22, renumbered as 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1, 3, 6-8 and 21, renumbered as 1-6; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A fuel cell power plant, comprising: a cell stack assembly including a plurality of fuel cells configured to generate electricity based on an electrochemical reaction; a capacitor; a plurality of inverters; and at least one controller that is configured to control the plurality of inverters in a first mode and a second mode, the first mode including the cell stack assembly associated with a first one of the inverters, the cell stack assembly and the first one of the inverters providing real power to a load external to the fuel cell power plant, wherein the first mode includes the capacitor associated with at least one of the plurality of inverters, and wherein the first mode further includes the capacitor providing supplemental power output from the fuel cell power plant to the load when there is an increase in a load demand on the fuel cell power plant, and the second mode including at least a second one of the inverters associated with the capacitor, the second one of the inverters and the capacitor selectively providing reactive power to a grid external to the fuel cell power plant and selectively receiving reactive power from the grid, wherein the reactive power of the second mode is the only power output from the fuel cell power plant that is external to the fuel cell power plant in the second mode, wherein the capacitor and the second one of the inverters are the only source of the reactive power supplied by the fuel cell power plant to the grid external to the fuel cell power plant in the second mode, wherein the capacitor is charged by the reactive power received from the grid in the second mode, wherein the second mode includes at least one of the inverters and the cell stack assembly configured for providing power to at least one other component of the fuel cell power plant, and wherein the controller controls at least one switch to isolate power output of the cell stack assembly from the reactive power output of the second mode”. As recited in claims 1, 3, 6-8 and 21, renumbered as 1-6.

Claims 11, 13, 16 and 22, renumbered as 7-10; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A method of operating a fuel cell power plant including a cell stack assembly, a capacitor, and a plurality of inverters, the method comprising: controlling the plurality of inverters in a first mode and a second mode; using the cell stack assembly and a first one of the inverters for providing real power to a load external to the fuel cell power plant in the first mode; providing supplemental power output from the fuel cell power plant to the load using the capacitor and at least one of the plurality of inverters associated with the capacitor in the first mode when there is an increase in a load demand on the fuel cell power plant; using the capacitor and at least a second one of the inverters for selectively providing reactive power to a grid external to the fuel cell power plant in the second mode, wherein the reactive power of the second mode is the only power output from the fuel cell power plant that is external to the fuel cell power plant in the second mode, wherein the capacitor and the second one of the inverters are the only source of the reactive power supplied by the fuel cell power plant external to the fuel cell power plant in the second mode; using the capacitor and at least the second one of the inverters for selectively receiving reactive power from the grid external to the fuel cell power plant in the second mode; charging the capacitor using the reactive power received from the grid in the second mode; using the cell stack assembly and at least one of the inverters for providing power to at least one other component of the fuel cell power plant in the second mode; and controlling at least one switch to isolate power output of the cell stack assembly from the reactive power output of the second mode”. As recited in claims 11, 13, 16 and 22, renumbered as 7-10.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839